Citation Nr: 9917886	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include recurrent syncopal episodes and a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1975 to 
March 1976.

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran was seen in service, in October 1975, with 
complaints of dizzy spells and a headache, due to being 
struck in the head.
 
2.  Following separation from service, the veteran has been 
treated for complaints of recurrent syncopal episodes, which, 
according to private medical evidence, may be related to the 
in-service head trauma.
 

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
residuals of a head injury, to include recurrent syncopal 
episodes and a seizure disorder, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to that claim.  In this regard, the Board 
notes that the claims file includes a private medical 
statement from Robert C. Burger, M.D., dated in May 1998, 
which states that "[i]n my opinion it is quite possible that 
[the veteran's] episodes of loss of consciousness represent 
seizures from an occult seizure focus which resulted from the 
aforementioned head injury."  As such, the Board finds that 
the claim for service connection is well grounded, within the 
meaning of 38 U.S.C.A. § 5107, and to that extent, the appeal 
is allowed.  


ORDER

The claim for entitlement to service connection for residuals 
of a head injury, to include recurrent syncopal episodes and 
a seizure disorder, is well grounded.


REMAND

As the Board finds that the veteran's claim for service 
connection for residuals of a head injury, to include 
recurrent syncopal episodes and a seizure disorder is well 
grounded, the Board must ensure that the duty to assist is 
satisfied.  In that regard, the Board notes that the veteran 
has not been afforded a VA neurological examination to 
ascertain the nature and etiology of any current residuals of 
an in-service head injury, to include recurrent syncopal 
episodes and a seizure disorder.  

A review of the record, in summary, reveals that in October 
1975, the veteran was seen in service with complaints of 
dizzy spells and headaches, resulting from trauma to his head 
one week prior.  Following service separation, there are VA 
outpatient treatment records indicating that the veteran also 
struck his head in June 1978 and August 1979.  Furthermore, 
the medical evidence reveals that over the years the veteran 
has sought treatment for recurrent syncopal spells.  A 
November 1997 private medical statement from Robert C. 
Burger, M.D., indicates that the veteran has a long history 
of episodic loss of consciousness for which no cause has been 
determined.  He stated that the episodes began several months 
following a head injury sustained in service, in 1976.  He 
further stated that at that point, he was "unsure whether 
these episodes are the result of [the veteran's] previous 
head injury."  However, in a subsequent statement from Dr. 
Burger, dated in May 1998, he indicated that "[i]n my 
opinion it is quite possible that [the veteran's] episodes of 
loss of consciousness represent seizures from an occult 
seizure focus which resulted from the aforementioned head 
injury."  

Most recently, in April 1999, the veteran appeared at a 
hearing before the undersigned Member of the Board and 
testified that during service, he struck his head on a car 
door, causing a laceration, and since that time he has 
experienced periodic blackouts.  He also stated that he was 
currently receiving treatment from Dr. Burger.  

In light of the foregoing, the Board finds that further 
development is necessary before rendering an equitable 
disposition in this case.  Accordingly, this case is REMANDED 
to the RO for the following development:

1.  The RO should ascertain whether there 
are any other pertinent private medical 
records from Robert C. Burger, M.D., 
and/or any other treating physician, 
which are not yet associated with the 
veteran's claims folder.  After obtaining 
any necessary authorization, such records 
should be obtained and associated with 
the veteran's claims file.  38 C.F.R. 
§ 3.159 (1998). 

2.  The veteran should be afforded a VA 
neurological examination to ascertain the 
etiology and extent of any current 
neurological disorder that may be 
present, to include recurrent blackouts 
or syncopal episodes.  The examiner is 
specifically requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
manifests any residuals of an in-service 
head injury (sustained in 1975), 
including, but not limited to recurrent 
syncopal episodes, a seizure disorder, 
and scarring.  Any appropriate tests and 
studies should be conducted.  The 
examiner is requested to report all 
clinical findings in detail, including 
complaints, symptoms, and functional 
limitations, if present.  The complete 
rationale for each opinion expressed must 
be provided.  The claims file must be 
made available to the examiner for a 
review of the veteran's medical history, 
including his in-service medical 
treatment.  

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim for entitlement to service 
connection for residuals of a head 
injury, to include recurrent syncopal 
episodes and a seizure disorder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran may submit additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



